A response to Applicant’s arguments filed on July 18, 2022

1) In response to Applicant’s arguments regarding the equivalency of Mg2SiO4 and Li4SiO4, it is noted that Shinozaki clearly discloses that both Mg2SiO4 and Li4SiO4 can improve charge/discharge efficiency ([0005]-[0008]), and therefore they are functional equivalents. Even though Shiozaki states that the composite material including Li4SiO4 is not always sufficient in improving cycle characteristics and charge/discharge efficiency, this inferiority (i.e., “… not always …”) does not vitiate the fact that Li4SiO4 being functional equivalent to Mg2SiO4 is disclosed. The instant application’s use of Li4SiO4 does not discover beyond what was known in the prior art Shinozaki.
See In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.).
2) As to the structure of Li4SiO4, the Office action has already clearly addressed the issue. It is iterated again that Li4SiO4 inherently has a very limited number of possible structures (i.e., monoclinic, hexagonal and orthorhombic structure). One of ordinary skill in the art would at once envisage each member of the structures of Li4SiO4, including the claimed orthorhombic structure. A generic disclosure will anticipate a claimed species (in this case, an orthorhombic structure as claimed) covered by that disclosure when the species can be “at once envisaged”. See at least: MPEP § 2131.02.III.
3) In response to Applicant’s request of a full translation of Shinozaki, MPEP § 2120. II states:
Examiners may rely on a machine translation of a foreign language document unless the machine translation is not of sufficient quality to be adequate evidence of the contents of the document. See In re Orbital Technologies Corporation, 603 Fed. App’x 924, 932 (Fed. Cir. 2015). A request by the applicant for the examiner to obtain a human language translation should be granted if the applicant provides evidence (e.g., a translation inconsistent with the machine translation) showing the machine translation does not accurately represent the document’s contents.
The provided machine translation of Shinozaki clearly discloses the teachings used in the rejections. The Applicant does not provide any evidence to show that the machine translation does not accurately represent the document’s contents. Thus, the request is not granted.
The paragraph [0006] of Shinozaki mentioned by the Applicant merely lists patent numbers of Japanese patent applications/patents, which do not affect the teachings disclosed in paragraphs [0005] and [0007]-[0008]. If Applicant wants to keep arguing about paragraph [0006], this paragraph [0006] is hereby withdrawn for the sole purpose of simplifying the response to Applicant’s arguments.  The teachings in paragraphs [0005] and [0007]-[0008] are sufficient and clear. 
4) The argument regarding the Son reference is based on the alleged deficiencies of Fukasawa or Shinozaki is not persuasive, since there are no deficiencies as alleged.

/ZHONGQING WEI/Primary Examiner, Art Unit 1727